Citation Nr: 0814984	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  01-06 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability with radiculopathy to the right arm.

2.  Entitlement to service connection for a low back 
disability with right leg numbness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1970 to March 1978 and from February 1991 to March 1991.  He 
also had periods of active and inactive duty for training 
(ACDUTRA and INACDUTRA) with the Air Force Reserve.  These 
matters are before the Board of Veterans' Appeals (Board) on 
appeal from a February 2001 rating decision by the Chicago, 
Illinois Department of Veterans Affairs (VA) Regional Office 
(RO).  In December 2001, a Travel Board hearing was held 
before the undersigned, a transcript of that hearing is 
associated with the claims file.  In September 2003 and 
September 2006 the case was remanded for additional 
development.  

In April 2008 written arguments, the veteran's representative 
raised an issue of entitlement to pension benefits.  This 
matter is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  A cervical spine disability with radiculopathy to the 
right arm was not manifested during the veteran's active 
service; arthritis of the cervical spine was not manifested 
in the first postservice year; and his current cervical spine 
disability is not shown to be related to his service.

3.  The veteran's back complaints/injuries in service 
resolved without residual disability; a chronic low back 
disability with right leg numbness was not manifested during 
his active service; arthritis of the lumbar spine was not 
manifested in the first postservice year; and a low back 
disability with right leg numbness is not currently shown.
CONCLUSIONS OF LAW

1.  Service connection for a cervical spine disability with 
radiculopathy to the right arm is not warranted.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  Service connection for a low back disability with right 
leg numbness is not warranted.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via letters in April 2004 and October 2006, the veteran was 
informed of the evidence and information necessary to 
substantiate his claims, the information required of him to 
enable VA to obtain evidence in support of his claims, the 
assistance that VA would provide to obtain evidence and 
information in support of his claims, and the evidence that 
he should submit if he did not desire VA to obtain such 
evidence on his behalf.  The VCAA letters informed the 
veteran that he should submit any medical evidence pertinent 
to his claim.  Although VCAA notice was not provided to the 
veteran prior to the initial adjudication of these matters, 
he has had ample opportunity to respond and supplement the 
record and the claims were readjudicated after all critical 
notice was given.  See September 2007 supplemental statement 
of the case.

Regarding VA's duty to assist, the veteran's service medical 
records and pertinent postservice records are associated with 
the claims file.  He has not identified any further pertinent 
medical evidence that is outstanding.  Notably, in written 
argument in April 2008 the veteran's representative observed 
that on June 2007 VA examination the veteran reported he is 
receiving Social Security disability and asserted that the 
case must be remanded to secure records associated with the 
award of such benefits.  The Board is aware both that the SSA 
records are constructively of record, but not associated with 
the claims file, as well as that VA has a duty to secure such 
records.  However, the duty to make a reasonable effort to 
obtain records, including those in the possession of a 
Federal agency, applies only to "relevant records." 
38 U.S.C.A. § 5103A(b)(1); see Loving v. Nicholson, 19 Vet. 
App. 96, 102 (2005).  Here, the veteran reported on June 2007 
VA examination that he was awarded SSA disability benefits 
due to mental health issues (as he was unable to maintain his 
employment with the psychiatric medications he takes).  As 
the veteran has indicated (by inference) that the SSA records 
do not are pertinent to the issues on appeal, remanding the 
case a third time again to obtain such recently identified 
records would serve no useful purpose but would merely delay 
the appellate process.  Pursuant to the September 2006 Board 
remand, the RO arranged for a VA examination.  VA has met its 
assistance obligations.  The veteran is not prejudiced by the 
Board's proceeding with appellate review.




II.	Factual Background

The veteran's SMRs reveal that in February 1978 he complained 
of occasional low back pain after flying and moving equipment 
for crews.  Clinical evaluation of the spine and neck was 
normal.  Records from ACDUTRA include a May 1984 record which 
notes that he was seen for complaints of muscle spasm in the 
right paraspinal area.  He was treated with heat and warm 
soaks.  A November 1986 record notes that he was seen for 
complaints of left upper shoulder and back pain.  Resolving 
cervical and thoracic sprains were noted and he was to 
continue exercises.  The examiner also noted spasms in the 
right upper back and he was given a cervical spine soft 
collar and medications.  A September 1994 record notes that 
he was seen for complaints of low back pain.  Range of motion 
exercises and Tylenol as needed were prescribed.  He was 
cleared to fly.

A July 1999 private record notes that the veteran was seen 
for a complaint of low back pain with right leg tingling.  He 
reported that he had no past history of back surgery or 
injury.  Physical examination was unremarkable.  Low back 
strain was diagnosed.  Back exercises and medication were 
prescribed.

A September 1999 private record notes that the veteran was 
seen for complaints of back pain with radiation to the right 
leg.  There was no weakness of his legs, and he denied bowel 
or bladder dysfunction.  Lumbar strain was diagnosed.  

On September 2000 VA examination, the veteran reported that 
he injured himself 12 years prior while loading an airplane 
and tying down cords. He indicated that he pulled something 
and experienced pain going from his right neck into his right 
shoulder.  He reported that he was treated with pain 
medications and physical therapy.  He indicated that he 
continues to have the pain in his right arm.  An EMG and 
nerve conduction study (several days later) showed evidence 
of C5-6 radiculopathy; however, an MRI of the cervical spine 
was normal, and the examiner noted that there was 
insufficient clinical or MRI evidence to document active 
radiculopathy.

An April 2004 medical statement from B. W., MD notes that the 
veteran continues to complain of numbness and tingling to the 
right leg.

On June 2007 VA examination, the veteran reported that he was 
unable to work because of mental health issues.  Regarding 
his cervical spine, he stated that he has a constant dull 
ache with intermittent sharp pains.  He denied radiation of 
pain, weakness, numbness, bladder, or bowel complications.  
He took Lortab for his pain.  Regarding his low back, the 
veteran reported he had a constant aching pain.  Physical 
examination revealed, that the veteran's posture was normal, 
and his gait was slightly broad-based.  He did not use 
orthotics, prosthetics, or ambulatory devices.  His back was 
asymmetric with apparent congenital scoliosis.  Deep tendon 
reflexes were +2/4.  There was no palpable spasm or 
tenderness.  Straight-leg raising was negative.  There were 
no objective findings of radiculopathy or polyneuropathy.  
Toe and heel walking was normal.  Cervical and thoracolumbar 
spine ranges of motion were normal.  Cervical X-rays revealed 
mild to moderate degenerative disc and joint disease; Lumbar 
X-rays were unremarkable.  The diagnoses were cervical 
degenerative disc disease and degenerative joint disease of 
C6-7 without objective findings of radiculopathy at this 
time; and, Lumbago without objective findings of 
radiculopathy at this time.  (Lumbago is defined as pain in 
the lumbar region.  See Dorland's Illustrated Medical 
Dictionary (30th ed. 2003) at 1069).

The examiner opined:

"[The] veteran had back and neck myofascial complaints 
without any significant documented injuries during 
military service.  Current condition less likely than 
not caused by or related to minimal muscular complaints 
during active duty service".

III.	Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  
To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability).  Hickson v. West, 13 
Vet. App. 247, 248 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).

Certain chronic disease, to include arthritis, may be service 
connected on a presumptive basis if manifested to a 
compensable degree within a specified postservice period (1 
year for arthritis).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

Cervical spine disability with right arm radiculopathy:

It is not in dispute that the veteran now has a chronic 
cervical spine disability.  Such has been documented in the 
record.  What he must still show to establish service 
connection for the cervical spine disability is that it is 
related to his service.  A cervical spine disability was not 
manifested in service, and arthritis of the cervical spine 
was not manifested in the first postservice year.  
Consequently, service connection for cervical spine 
disability on the basis that such disability became manifest 
in service, and persisted, or on a presumptive basis (for 
arthritis of the cervical spine as chronic disease under 
38 U.S.C.A. § 1112) is not warranted.  

The veteran may still establish service connection for a 
cervical spine disability (with radiculopathy to the right 
arm, if any) if competent (medical) evidence relates such 
disability to his service.  See 38 C.F.R. § 3.303.  However, 
there is no such competent evidence in this case.  The only 
competent (medical) evidence that specifically addresses this 
matter, the opinion of the June 2007 VA examiner is to the 
effect that the veteran's current cervical spine disability 
is unrelated to his service.  Significantly, a lengthy time 
interval between service and the initial postservice 
manifestation of a disability for which service connection is 
sought (here more than 10 years) is, of itself, a factor 
weighing against a finding of service connection.  See Maxson 
v. Gober, 230 F.3d. 1330, 1333 (Fed. Cir. 2000).  
Significantly also, examinations have failed to corroborate 
that the veteran has cervical radiculopathy to the right arm.  
On VA examinations, pertinent clinical evaluations and 
diagnostic studies (MRI, NCS/EMG) have been normal.  

Low back disability with right leg numbness:

The record contains no competent (medical) evidence that the 
veteran now has (or at any time during the appeal period has 
had) a chronic low back disability with right leg neuropathy 
(numbness).  There is no current medical diagnosis of such 
disability.  While he was seen in service and after service 
for complaints of low back pain, pain, by itself, without a 
diagnosed or identifiable underlying malady or condition, is 
not a disability for which service connection may be granted.  
See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001).]  Here, there is no objective evidence of underlying 
pathology to account for the veteran's low back pain 
complaints and any right leg numbness.  In the absence of 
proof of a present disability, there is no valid claim [of 
service connection].  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  

The veteran's own assertions to the effect that he has a low 
back disability with right lower extremity numbness are not 
competent evidence.  As a layperson, he is not competent to 
offer an opinion regarding medical diagnosis.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-45 (1992).  He has been 
advised that as a threshold matter, he must present some 
evidence that he actually has the disability for which 
service connection is sought.  He has presented no such 
evidence.

As there is no competent (medical diagnosis) of the low back 
disability the veteran seeks to have service connected and no 
competent evidence of a nexus between his current cervical 
spine disability and his service, the preponderance of the 
evidence is against these claims.  Hence, they must be 
denied.




ORDER

Service connection for a cervical spine disability with 
radiculopathy to the right arm is denied.

Service connection for a low back disability with right leg 
numbness is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


